DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  Please include abbreviation for SS/PBCH, “synchronization signal/physical broadcast channel (SS/PBCH)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer storage medium.  On page 27 of the specification in the present application, it is stated that “A storage medium may comprise at least one of a memory, which may be volatile or non-volatile, a buffer, a cache, an optical disc, magnetic memory, flash memory, etc. A carrier medium and/or storage medium may in particular be a non-transitory medium”.   The use of “may” and “comprise” opens up the possibility for the storage medium to include transitory signals which are not statutory.  The applicant may consider amending the preamble to recite “non-transitory computer storage medium” instead.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-14 and 16-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly et al. (US Publication 2021/0321268 A1).
In regards to claims 1 and 14, Ly et al. (US Publication 2021/0321268 A1) teaches,  A method of operating a radio network node for a radio access network, the method comprising transmitting reference signaling indicating an identity associated to the network node (see paragraph 73; Remote interference mitigation (RIM) reference signal (RS) to be transmitted by a BS (e.g., a potential aggressor BS) (e.g., transmitted periodically) so that one or more other BSs (e.g., potential victim BSs) can receive the RIM RS, determine the BS that transmitted the RIM RS, and measure the interference from the BS that transmitted the RIM RS; see paragraph 71; The RS used by a first BS to indicate potential interference to one or more BSs is referred to herein as a remote interference mitigation (RIM) RS. A victim BS can receive the RIM RS, determine the RIM RS is from the aggressor BS, and perform interference measurements based on the RIM RS. For example, the victim BS can measure a signal strength (e.g., received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc.) of the RIM RS; the teachings of paragraph 71 read on the identity of the sending BS since it indicates itself as a potential interferer for the receiving BSs).  
In regards to claim 2, Ly teaches, a radio network node for a radio access network, the radio network node being configured to: transmit reference signaling indicating an identity associated to the network node (see paragraph 73; Remote interference mitigation (RIM) reference signal (RS) to be transmitted by a BS (e.g., a potential aggressor BS) (e.g., transmitted periodically) so that one or more other BSs (e.g., potential victim BSs) can receive the RIM RS, determine the BS that transmitted the RIM RS, and measure the interference from the BS that transmitted the RIM RS; see paragraph 71; The RS used by a first BS to indicate potential interference to one or more BSs is referred to herein as a remote interference mitigation (RIM) RS. A victim BS can receive the RIM RS, determine the RIM RS is from the aggressor BS, and perform interference measurements based on the RIM RS. For example, the victim BS can measure a signal strength (e.g., received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc.) of the RIM RS; the teachings of paragraph 71 read on the identity of the sending BS since it indicates itself as a potential interferer for the receiving BSs).  
In regards to claim 5, Ly teaches, a method of operating a receiving network node in a radio access network, the method comprising: receiving, by the receiving network node, reference signaling from a second network node, the reference signaling indicating an identity associated to the second network node (see paragraph 73; Remote interference mitigation (RIM) reference signal (RS) to be transmitted by a BS (e.g., a potential aggressor BS) (e.g., transmitted periodically) so that one or more other BSs (e.g., potential victim BSs) can receive the RIM RS, determine the BS that transmitted the RIM RS, and measure the interference from the BS that transmitted the RIM RS; see paragraph 71; The RS used by a first BS to indicate potential interference to one or more BSs is referred to herein as a remote interference mitigation (RIM) RS. A victim BS can receive the RIM RS, determine the RIM RS is from the aggressor BS, and perform interference measurements based on the RIM RS. For example, the victim BS can measure a signal strength (e.g., received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc.) of the RIM RS; the teachings of paragraph 71 read on the identity of the sending BS since it indicates itself as a potential interferer for the receiving BSs).  
In regards to claim 6, Ly teaches a receiving network node for a radio access network, the receiving node being configured to: receive reference signaling from a second network node, the reference signaling indicating an identity associated to the second network node (see paragraph 73; Remote interference mitigation (RIM) reference signal (RS) to be transmitted by a BS (e.g., a potential aggressor BS) (e.g., transmitted periodically) so that one or more other BSs (e.g., potential victim BSs) can receive the RIM RS, determine the BS that transmitted the RIM RS, and measure the interference from the BS that transmitted the RIM RS; see paragraph 71; The RS used by a first BS to indicate potential interference to one or more BSs is referred to herein as a remote interference mitigation (RIM) RS. A victim BS can receive the RIM RS, determine the RIM RS is from the aggressor BS, and perform interference measurements based on the RIM RS. For example, the victim BS can measure a signal strength (e.g., received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc.) of the RIM RS; the teachings of paragraph 71 read on the identity of the sending BS since it indicates itself as a potential interferer for the receiving BSs).  
In regards to claims 7 and 16, Ly teaches, wherein the reference signaling is transmitted in at least one of the last 2, 3 and 4 symbols of a slot, and neighbors SS/PBCH block transmission in a time domain (see paragraph 74; the RIM RS could be one of a synchronization signal/physical broadcast channel (SS/PBCH) block).  
In regards to claims 8, 17 and 22, Ly teaches, wherein the reference signaling has a differentiable connection of the signal structure between two resource elements neighboring each other in time (see figure 6 the PSS PBCH and SSS PBCH).
In regards to claims 9, 18 and 23, Ly teaches wherein the reference signaling has a non-cyclic appendix (see paragraph 63; The PSS and SSS may be used by UEs for cell search and acquisition. The PSS may provide half-frame timing, the SS may provide the CP length and frame timing; thus since the PSS or SSS provides the length and frame timing, the CP aren’t necessarily uniform or repetitive and thus non-cyclic).  
In regards to claims 10 and 19, Ly teaches wherein the reference signaling in combination with information from SS/PBCH block transmission indicates the identity (see paragraph 71; The RS used by a first BS to indicate potential interference to one or more BSs is referred to herein as a remote interference mitigation (RIM) RS. A victim BS can receive the RIM RS, determine the RIM RS is from the aggressor BS, and perform interference measurements based on the RIM RS. For example, the victim BS can measure a signal strength (e.g., received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc.) of the RIM RS; the teachings of paragraph 71 read on the identity of the sending BS since it indicates itself as a potential interferer for the receiving BSs; see paragraph 74; the RIM RS could be one of a synchronization signal/physical broadcast channel (SS/PBCH) block).  
In regards to claims 11 and 20, Ly teaches, wherein the identity is at least one of a group identity, a cell identity and a network node identity (see figure 6; PSS PBCH, SSS PBCH; The PSS and SSS may provide the cell identity; see paragraph 71; The RS used by a first BS to indicate potential interference to one or more BSs is referred to herein as a remote interference mitigation (RIM) RS. A victim BS can receive the RIM RS, determine the RIM RS is from the aggressor BS, and perform interference measurements based on the RIM RS. For example, the victim BS can measure a signal strength (e.g., received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc.) of the RIM RS; the teachings of paragraph 71 read on the identity of the sending BS since it indicates itself as a potential interferer for the receiving BSs).  
In regards to claims 12 and 21, Ly teaches, wherein the reference signaling is mapped to resource elements according to a sequence indicating the identity (see figure 6; PSS PBCH, SSS PBCH; The PSS and SSS may provide the cell identity).  
In regards to claim 13, Ly teaches, wherein the reference signaling is transmitted at different intervals than SS/PBCH block transmission (see paragraph 74; the RIM RS could be one of a synchronization signal/physical broadcast channel (SS/PBCH) block (sometimes referred to as a synchronization signal block (SSB)), a channel state information-RS (CSI-RS), a tracking reference signal (TRS), a positioning RS (PRS), a physical random access channel (PRACH), or a sounding RS (SRS). In certain aspects, the RIM RS has a design that is unique from other RS, or different than an existing RS).  
Relevant Prior Art
Prior art Guo et al. (US Publication 2019/0141693 A1) teaches, configuring a UE with higher layer parameters which prove one or more Reference Signal IDs; the UE can be requested to use the reference signa ID indicated (see paragraph 269).  However, the reference signal IDs are not discussed with relation to transmissions between base stations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466